Order entered August 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01215-CV

PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS, LLC,
                     Appellants/Cross-Appellees

                                                   V.

        HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee/Cross-Appellant

                                                   V.

   SIERRA VERDE, LLC, PATRICK BOYCE, WILLIAM L. BRITAIN, AND JAMES
                          DONDERO, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-04005

                                            ORDER
       We GRANT appellant/cross-appellee Patrick Daugherty’s August 25, 2015 opposed first

motion for extension of time to file combined reply brief and cross-appellee brief to Highland

Capital Management, L.P.’s opening brief to the extent we ORDER the brief be filed no later

than September 8, 2015 and ORDER Highland Capital Management’s reply brief be filed by

September 28, 2015.      We further GRANT Highland Employee Retention Assets, LLC’s

(“HERA”) August 26, 2015 unopposed conditional motion for extension and ORDER HERA’s

brief be filed no later than September 10, 2015.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE